DETAILED ACTION
Allowable Subject Matter
Claims 1-2, 5-13, 15-16, and 18 are allowed.
Reasons for Allowance
The following is an examiner's statement of reasons for allowance: The prior art fails to teach, disclose, or suggest, either alone or in combination, an unmanned aerial vehicle comprising: a calculator configured to calculate a first predicted route and second location information of the unmanned aerial vehicle corresponding to a preset period of time based on first location information and sensing data, said sensing data including acceleration data and speed data corresponding to a heading direction of the unmanned aerial vehicle, a transmitter configured to periodically broadcast a first notification signal that includes the first location information, the first predicted route, and the second location information, wherein the calculator is further configured to calculate a collision probability between the unmanned aerial vehicle and the another unmanned aerial vehicle based on the sensing data, the second location information, and the third location information, as recited in Claim 1.
Claims 6 and 11-13 include language similar to that of Claim 1 and are allowable for at least reasons similar to those of Claim 1. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is (313) 446-6518.  The examiner can normally be reached Monday through Friday, 10AM – 9PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833